Per Curiam.

No question of abuse of discretion in granting the new trial being involved, the judgment of the Court of Appeals is reversed and the cause remanded to that court with instructions to dismiss the appeal for want of jurisdiction, on authority of Green v. Acacia Mutual Life Ins. Co., ante, 1, 100 N. E. (2d), 211; Johnson v. O’Hara, ante, 117, 100 N. E. *376(2d), 223; and Mele v. Mason, ante, 118, 100 N. E. (2d), 224.

Judgment reversed.

Weygandt, C. J., Zimmerman, Stewart, Middleton, Taft, Matthias and Hart, JJ., concur.